Citation Nr: 1207385	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  09-03 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for erectile dysfunction (claimed as impotence).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel







INTRODUCTION

The Veteran had active duty service from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Among other things, service connection for erectile dysfunction was denied in therein.  An appeal was perfected by the Veteran as to this determination.  

The following is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."


FINDING OF FACT

The evidence shows that the Veteran's erectile dysfunction is related to his service-connected diabetes mellitus (DM).


CONCLUSION OF LAW

The criteria for establishing service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Board herein awards service connection for erectile dysfunction.  This constitutes a full grant of the benefit sought in the Veteran's claim.  Accordingly, any errors committed regarding the duty to notify or the duty to assist were harmless and will not be discussed.  

II.  Service Connection

The Veteran contends that he has erectile dysfunction which is related to his service-connected DM.

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1110.

To establish direct service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Direct service connection also may be established if the evidence of record reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Further, direct service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection means that a current non-service-connected disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

An assessment of the probative value of all the evidence, including medical evidence, must be undertaken by the Board.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The benefit of the doubt shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Private treatment records document that DM was diagnosed in 2004.

Service connection for DM was granted effective March 2005 in a July 2005 rating decision.

A June 2006 VA treatment record contains the first diagnosis of erectile dysfunction.  It further contains the Veteran's indication that he has had this condition for several years since starting blood pressure medication.

Beginning in December 2006, VA treatment records include the Veteran's repeated indications that he quit smoking many years ago.

A VA DM examination was conducted in September 2007.  The examiner reviewed medical records but not the Veteran's claims file.  He denied ever smoking.  The onset of his erectile dysfunction was noted to be 2003 prior to the onset of DM.  Erectile dysfunction was diagnosed.  It was characterized as a diabetic related genitourinary symptom and determined to be a complication of DM because of its onset in comparison to the onset of DM.  Diabetic neuropathy specifically was found to be a contributing cause.  

In December 2008, a VA genitourinary opinion was obtained.  The same examiner who conducted the aforementioned VA DM examination rendered this opinion.  This examiner once again reviewed medical records.  There is no mention of whether or not the claims file was reviewed.  It was noted that the Veteran had a history of smoking for 10 years as well as that he was on a beta blocker to control his hypertension at the time he reported erectile dysfunction symptoms.  Once again it was noted that DM was diagnosed after the onset of erectile dysfunction symptoms.  Finally, it was noted that erectile dysfunction has a multifactorial etiology with an especially strong correlation to smoking damage and use of medicines such as beta blockers.  The examiner thus opined that he could not state the etiology of the Veteran's erectile dysfunction without resort to mere speculation.

Male erectile disorder is revealed as a diagnosis in VA treatment records beginning in April 2009.  

Based on the above, the Board finds that service connection for erectile dysfunction is warranted.  Each of the requirements for secondary service connection has been met.

Satisfaction of the current disability requirement occurs when there is a disability when a claim for it is filed or at any time during the pendency of such claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  That the Veteran has erectile dysfunction is undisputed given the numerous diagnoses of erectile dysfunction and the diagnosis of male erectile disorder of record.  These diagnoses were made prior to June 2007 when he filed the instant claim as well as thereafter.  Thus, a current disability is shown.

Also shown is that this current disability was proximately caused by or proximately aggravated by a service-connected disability.  Service-connected for DM is in effect.  The examiner, while noting that the onset of the Veteran's erectile dysfunction or symptoms thereof was prior to his diagnosis of DM, linked these two conditions in September 2007.  In other words, the examiner opined that the Veteran's current erectile dysfunction was proximately aggravated by his DM.  This opinion involved consideration of the Veteran's medical records and was explained at least cursorily.  It therefore comported to a substantial degree with caselaw requiring that an opinion be made after consideration of a Veteran's complete medical history and be supported by analysis, reasoning, or rationale before reliance is placed on it.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  

That the examiner thereafter in December 2008 could not determine the etiology of the Veteran's erectile dysfunction without resort to mere speculation but strongly suspected either his smoking history or use of beta blocker medication to control his blood pressure/hypertension is of no consequence.  Etiology in the context of secondary service connection addresses proximate cause rather than proximate aggravation.  Because the Veteran's DM already had been found to have proximately aggravated his erectile dysfunction, whether it proximately caused his erectile dysfunction need not have been considered.  VA has discretion to undertake development if it is necessary to render an informed adjudicatory decision.  See Douglas v. Shinseki, 23 Vet. App. 19 (2009); Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Shoffner v. Principi, 16 Vet. App. 208 (2002).  Yet it is not "permissible for VA to undertake ... additional development if a purpose was to obtain evidence against" the Veteran.  Mariano v. Principi, 17 Vet. App. 305 (2003).  This appears to have occurred here, as the evidence prior the examiner's December 2008 opinion was sufficient to grant secondary service connection but this opinion was used as a reason to deny secondary service connection.  Of further import is that whether reliance could be placed on this opinion is questionable.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (reliance on an examiner's conclusion that an etiology opinion is not possible without resort to speculation requires the opinion to have been made after consideration of "all procurable and assembled data" and the basis to be provided or otherwise be apparent from a review of the record).

In sum, the evidence shows that the Veteran's current erectile dysfunction was proximately aggravated by his service-connected DM.  Nothing more (such as a showing of proximate cause) is needed to establish his entitlement to service connection for erectile dysfunction on a secondary basis.  This benefit accordingly is granted to him.  As such, consideration of whether it could be granted under any other theory of entitlement (direct service connection whether generally, through continuity of symptomatology, or otherwise) is unnecessary.


ORDER

Service connection for erectile dysfunction is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


